DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed March 06, 2019  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 recites the limitation "said subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims are drawn to a method of de-repressing an anti-tumor immune response in a subject having cancer, a method of increasing the efficacy of an immunotherapy regimen, or a method of augmenting the presentation of tumor 
These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a MUC1 inhibitor, a MYC inhibitor, a TAK1 inhibitor, an NF-KB p65 pathway inhibitor, an IKK inhibitor, or a ZEB 1 pathway inhibitor, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. 
However, in view of the above, the specification does not provide adequate written description of these inhibitors. Specifically, Applicant fails to disclose any MUC1 inhibitor, MYC inhibitor, TAK1 inhibitor, NF-KB p65 pathway inhibitor, IKK inhibitor, or a ZEB 1 pathway inhibitor, besides the MUC1 shRNA,, Myc shRNA, a NF-.kappa B p65 shRNA, the MUC1-C inhibitor, GO-203, and the I kappa B inhibitor BAY-11-7085, and therefore does not represent the substantial variety covered by the genus of inhibitors covered by the claims.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few MUC1 inhibitors.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the MUC1 shRNA, Myc shRNA, a NF-kappa B p65 shRNA, the MUC1-C inhibitor, GO-203, and the I kappa B inhibitor BAY-11-7085, does not reasonably provide enablement for the whole genus which the claims encompass administering.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The rejected claims are drawn to a method of de-repressing an anti-tumor immune response in a subject having cancer, a method of increasing the efficacy of an immunotherapy regimen, or a method of augmenting the presentation of tumor associated antigen by a tumor comprising administering to the subject a MUC1 inhibitor, a MYC inhibitor, a TAK1 inhibitor, an NF-KB p65 pathway inhibitor, an IKK inhibitor, or a ZEB 1 pathway inhibitor.  The specification teaches that an inhibitor is a compound that decrease expression or activity of MUC1, MYC, TAK1, IKK, or NF-KB p65 or ZEB1 pathway. Therefore, inhibitor can be small molecule drug, peptide, protein, antibody, oligonucleotide, or siRNA, etc… These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms. 
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a method for inhibiting cancer cells, as set forth above, comprising a large genus of inhibitors. 
Relative skill in the art: 

Level of unpredictability in the art and State of the prior art:
It is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. 
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. The instant specification offers working examples using the MUC1 shRNA, Myc shRNA, a NF-kappa B p65 shRNA, the MUC1-C inhibitor, GO-203, and the I kappa B inhibitor BAY-11-7085, and therefore does not represent the substantial variety covered by the genus of inhibitors covered by the claims. In most cases, there is no guidance even on how to make/get the inhibitors. Therefore, there is no enough guidance on how to make/use the invention.
The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means 
In order to expand the teaching of the application to other possible inhibitors for treating cancer, a considerable amount of experimentation is needed given the unpredictability on function of these inhibitors.
Due to the large quantity of experimentation necessary to make/test the use of compositions containing these inhibitors; the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity; the state of the prior art which establishes the unpredictability of cancer therapy; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raina (Raina et al. Oncogene, 2014(33), 3422-3431, Publication Date: 2013-08-05, cited in IDS).
The claims are drawn to a method of de-repressing an anti-tumor immune response in a subject having cancer, a method of increasing the efficacy of an immunotherapy regimen, or a method of augmenting the presentation of tumor associated antigen by a tumor comprising administering to the subject a MUC1 inhibitor, a MYC inhibitor, a TAK1 inhibitor, an NF-KB p65 pathway inhibitor, an IKK inhibitor, or a ZEB 1 pathway inhibitor.
Regarding claim 1-2, Raina teaches that treatment with GO-203, an inhibitor of MUC1, suppresses HER2 activation in trastuzumab-resistance cells (Fig. 4, page 3424, col. 1, para. 2-3)
Raina teaches that GO-203 treatment (7.5 mg/kg) inhibits BT474R cell growth in tumor xenografts in nude mice (Fig. 5g).

	Raina teaches that trastuzumab extends the overall survival of certain patients with HER2-overexpressing breast cancers. However, many patients exhibit de novo unresponsiveness to trastuzumab (repressing an anti-tumor immune response) or develop acquired resistance after treatment (page 3422, col. 1, Introduction).
Raina teaches that silencing MUC1-C with shRNA downregulates HER2 activation and colony formation in SKBR3 and BT474breast cancer cells (Fig. 1, page 3243, col.1- col. 2 bridging paragraph)
Raina teaches that treatment with GO-203, an inhibitor of MUC1, suppresses HER2 activation in trastuzumab-resistance cells (Fig. 4, page 3424, col. 1, para. 2-3)
Raina teaches that targeting MUC1-C with silencing or GO-203 treatment reverse trastuzumab resistance (de-repressing an anti-tumor immune response) (page 3424, col. 2, para. 2, Fig. 6). Targeting MUC1-C inhibited the growth and clonogenic survival of trastuzumab-resistant cells (de-repressing an anti-tumor immune response) (Abstract).
Raina teaches that targeting MUC1-C is a potential strategy for circumventing trastuzuman resistance (page 3427, col. 1, para. 2).
Raina teaches that the triple lapatinib + trastuzumab + GO-203 combination was significantly more effective than lapatinib alone or lapatinib + trastuzumab (page 3426, col. 1, para. 1).
Ex parte Novitski 26 USPQ 1389 (BPAI 1993).
Regarding to claims 4 and 5, a subject who will receive an immunotherapy reads on untreated subjects. 
Regarding claim 10, Raina teaches that levels of HER2 and MUC1-C were similar in SKBR3 and SKBR3R cells (page 3424, col. 1, para. 2 and Figure 3b). Strikingly, however, MUC1-C/HER2 complexes were 19-fold higher (as determined by densitometric scanning of the signals) in the resistant SKBR3R cells (page 3424, col. 1, para. 2 and Figure 3c). Similar observations were obtained in BT474R cell line.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina (Raina et al. Oncogene, 2014(33), 3422-3431, Publication Date: 2013-08-05, cited in IDS).The claims are drawn to a method of de-repressing an anti-tumor immune response in a subject having cancer, a method of increasing the efficacy of an immunotherapy regimen, or a method of augmenting the presentation of tumor associated antigen by a tumor comprising administering to the subject a MUC1 inhibitor, a MYC inhibitor, a TAK1 inhibitor, an NF-KB p65 pathway inhibitor, an IKK inhibitor, or a ZEB 1 pathway inhibitor.
Regarding claim 1-2, Raina teaches that treatment with GO-203, an inhibitor of MUC1, suppresses HER2 activation in trastuzumab-resistance cells (Fig. 4, page 3424, col. 1, para. 2-3)
Raina teaches that GO-203 treatment (7.5 mg/kg) inhibits BT474R cell growth in tumor xenografts in nude mice (Fig. 5g).
The method of the Raina comprises the same method steps as claimed in the instant invention, administering a MUC1 inhibitor to a subject having cancer, thus the Ex parte Novitski 26 USPQ 1389 (BPAI 1993).  
Raina teaches that trastuzumab is a humanized monoclonal antibody that binds to the HER2 extracellular domain and destabilizes ligand dependent HER2/HER3 complexes (page 3422, col. 1, Introduction).
	Raina teaches that trastuzumab extends the overall survival of certain patients with HER2-overexpressing breast cancers. However, many patients exhibit de novo unresponsiveness to trastuzumab (repressing an anti-tumor immune response) or develop acquired resistance after treatment (page 3422, col. 1, Introduction).
	Raina teaches that silencing MUC1-C with shRNA downregulates HER2 activation and colony formation in SKBR3 and BT474breast cancer cells (Fig. 1, page 3243, col.1- col. 2 bridging paragraph)
Raina teaches that targeting MUC1-C with silencing or GO-203 treatment reverse trastuzumab resistance (de-repressing an anti-tumor immune response) (page 3424, col. 2, para. 2, Fig. 6). Targeting MUC1-C inhibited the growth and clonogenic survival of trastuzumab-resistant cells (de-repressing an anti-tumor immune response) (Abstract).
Raina teaches that the triple lapatinib + trastuzumab + GO-203 combination was significantly more effective than lapatinib alone or lapatinib + trastuzumab (page 3426, col. 1, para. 1).
Raina teaches that targeting MUC1-C is a potential strategy for circumventing trastuzumab resistance (page 3427, col. 1, para. 2).

Taken together, Raina teaches multiple MUC1 inhibitors show activities in inhibiting various tumor cells in mice model and in vitro assays. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer patient with a MUC1 inhibitor in combination with therapeutic antibody, because the observation that GO-203 and trastuzumab are highly synergistic, indicating that inhibitor of MUC1 can potentiate the effects of lapatinib+trastuzumab and lapatinib in BT474R mice model, therefore, the MUC1 inhibitor may be effective in combination with HER2 inhibitors in treating trastuzumab-resistant breast cancer, as recognized by Raina (page 3428, col. 1)
Regarding to claims 4 and 5, a subject who will receive an immunotherapy reads on untreated subjects. 

Claims 3-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raina (Raina et al. Oncogene, 2014(33), 3422-3431, Publication Date: 2013-08-05, cited in IDS), as applied to claims 1-5, and 10 above  and in further view of Bedognetti (Bedognetti et al., Breast Care, 2016, 11, 108-115, Publication Date: 2016-04-26).

As set forth above, Raina teaches the method of claim 1, but does not teach explicitly about administering an immunotherapy or a checkpoint inhibitor to a subject.
Bedognetti teaches that he blockade of immune checkpoints using respective monoclonal antibodies (mAbs) has been shown to trigger efficient anti-tumor responses not only in classical ‘immunogenic’ tumor types, such as melanoma and renal cell carcinoma [9–12], but also in many other solid tumors, including breast cancer (page 108, col. 2)
Bedognetti teaches that in early breast cancer, addition of ipilimumab (an anti-CTLA4 mAB) to reoperative cryotherapy was able to induce a stronger expansion of clonal TILs (page 112, col. 1, para. 3).
Bedognetti teaches that in a Phase Ib trial, TNBC pateints show an extremely promising OR rate of 19% to pembrolizumab (an anti-PD1 mAb) (page 112, col. 1, para. 6).
Bedognetti teaches that in a Phase Ia expansion trial, TNBC pateints show an OR rate of 24% to atezolizumab (an anti-PD-L1 mAb) (page 112, col. 1, para. 6). Atezolizumab induced tumor shrinkage (and in some cases disappearance of the tumor) in a considerable portion of breast cancer patients (page 112, col. 1, para. 7).
It has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method taught by Raina and to add checkpoint inhibitor e.g. anti-PD1 antibody for treating 

Claim(s) 1-2, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Casey (Casey et al. Science, 2014(33), 3422-3431, Publication Date: 2016-03-10).
Casey teaches that Myc-induced tumors is dependent on continuous expression of MYC. For example, in the tetracycline-off mouse model (where Myc expression can be turned off by the addition of tetracycline or doxycycline), tumors grow only when Myc is “on.” (page 227, col. 2, para. 1).
Casey teaches that in a Tet-off transgenic mouse model of hepatocellular carcinoma (HCC), and in the human HCC cell line, shRNA knockdown of MYC caused a reduction in the levels of PD-L1 mRNA (Fig. S4A-C).
Casey teaches that inactivation of MYC induces tumor regression through both cell-autonomous mechanisms, including proliferative arrest and induction of apoptosis (page 230, col. 2-3 bridging paragraph, Fig. 4D).
Casey teaches that the suppression of MYC rapidly resulted in decreased mRNA and protein expression of PD-L1, which suggests a transcriptional regulatory mechanism (page 231, para. 2).
Casey teaches that in SKMEL28 and H1299 line, treatment with MYC shRNA or JQ1 (MYC inhibitor) reduce PD-L1 expression (Fig. 2A-B).

Casey teaches that MYC inactivation has been proposed to restore the immune response against tumors (Fig. S17). Thus, therapies suppressing MYC expression and activity may restore an immune response against human cancer (page 231, col. 1, para. 5). 
Taken together, Casey teaches multiple MYC inhibitors show activities in inhibiting tumor cells in mice model and in vitro assays and decrease expression of PD-L1. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer patient with a MYC inhibitor, like MYC shRNA, because therapies suppressing MYC expression and activity may restore an immune response against human cancer, as recognized by Casey.
Regarding to claims 4 and 5, a subject who will receive an immunotherapy reads on untreated subjects. 

Claim(s) 1-2, 4-5,10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable by Meidhof (Meidhof et al. EMBO Molecular Medicine, 2015(7), 831-847, Publication Date: 2015-04-14), and in view of Briere (Briere et al., Proceedings: AACR 107th Annual Meeting 2016, Abstract 4021: April 16-20, 2016; New Orleans, LA) and further in view of Garrido (Garrido et al., Current Opinion in Immunology, 39, 44-51, Publication Date: 2016-01-18)

Meidhof teaches that the EMT-activator ZEB1 was shown to confer stemness and resistance (Abstract).
Meidhof teaches that mocetinostat interferes with ZEB1 function (abstract)
Meidhof teaches that mocetinostat treatment reduced expression of ZEB1 on both mRNA and protein level (Fig 3B and C, page 834, col. 2, para. 3).
Meidhof teaches that mocetinostat, which alone only has a weak pro-apoptotic effect, sensitized Panc1 cells for gemcitabine-induced apoptosis (Fig. 4A).
Meidhof teaches that in vivo xenograft studies, mocetinostat treatment led to a dose-dependent increase in the sensitivity of Panc1-derived tumors to gemcitabine, whereas single application of either drug had no significant tumor-inhibiting effect or even increased tumor growth (Fig 5A, page 837, col. 2, para. 2).
Meidhof teaches that the effect of mocetinostat persists for extended time periods and is not an immediate cytotoxic effect, but rather based on sustained changes in chromatin structure and gene expression (Fig 5D, page 837, col. 2, para. 3).
Meidhof does not teaches that the inhibitor is administered in an amount sufficient to increase the expression of TAP-1, TAP-2, MHC or Tapasin.
Briere teaches that mocetinostat elicited a concentration-dependent increase in expression of MHC-class I related polypeptide-related sequence A (MIC-A) and MIC-B, and cluster of differentiation 86 (CD86). Furthermore, mocetinostat induced expression of several human leukocyte antigen (HLA) gene complex family members including HLA-A, -B, -DRA, and -DPA among others (Abstract).

Garrido teaches that there is an urgent need to recover MHC class I in cancers for effective immunotherapy and MHC class I recovery approaches might well synergize with complementary forms of immunotherapy (Title and Abstract).
Taken together, Meidhof teaches multiple ZEB1 inhibitors show activities in sensitizing tumor cells in mice model and in vitro cell assays. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from Meidhof, Briere and Garrido, to treat a cancer patient with a ZEB1 inhibitor, like mocetinostat, in an amount sufficient to increase the expression of MHC, patients with aggressive, highly resistant cancers might benefit from such treatment, as recognized by Meidhof (page 840, Clinical Relevance) and Garrido (Abstract).
Regarding to claims 4 and 5, a subject who will receive an immunotherapy reads on untreated subjects. 
The combined method of Meidhof, Briere and Garrido comprise the same method steps as claimed in the instant invention, administering a ZEB1 inhibitor to a subject, thus the claimed method is obvious because he combined method of Meidhof, Briere and Garrido will inherently lead to de-repressing an anti-tumor immune response or an innate or adaptive immune response, increasing the efficacy of an immunotherapy Ex parte Novitski 26 USPQ 1389 (BPAI 1993).

Claim(s) 1-2, 4-5,  7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Mabuchi (Mabuchi et al., Journal of Biological Chemistry, 2004(279), 23477-23485, Publication Date: 2004-05-28), further in view of Takeshita (Takeshita et al. The Journal of Immunology, 173:2552-2561, Publication Date: 2004-06-01).
Mabuchi teaches that constitutive activation of NFB has been described in a great number of solid tumors, and this activation appears to support cancer cell survival and to reduce the sensitivity to chemotherapeutic drugs (page 23483, col. 2, para. 2). 
Mabuchi teaches that NFκB is activated in certain cancers and in response to chemotherapy and radiation. Activation of NFκB seems to reduce the sensitivity of cancer cells to cisplatin (Abstract).
Mabuchi teaches that various NFκB inhibitors, including phosphorylation inhibitor (BAY 11-7085) , nuclear translocation inhibitor SN-50 and p50∆NLS increase the efficacy of both the cisplatin-induced attenuation of NFκB activity and the cisplatin-induced apoptosis in both cell assay and in vivo mice model (Fig. 2C, Fig. 4-5). 
Mabuchi teaches the 5 µM BAT 11-7085 in cell assay, which is the same concentration used in the instant application ([00016]), is used in the assay. 
Mabuchi does not teach an amount sufficient to increase TLR9 expression.
Takeshita teaches that CpG DNA-mediated suppression of TLR9 gene transcription led to decreased binding of the trans-acting factor to their corresponding 
Taken together, Mabuchi teaches multiple NFκB inhibitors show activities in inhibiting various tumor cells in mice model and in vitro assays. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a cancer patient with a NFκB inhibitor, such as BAY 11-7085, because inhibition of NFκB could increase the efficacy of cancer drug in vitro and in vivo cancer models, as recognized by Mabuchi (Abstract), and to administer in an amount sufficient to increase TLR9 transcription, because doing so would indicate the NFκB inhibitor indeed taking effect, as shown by Takeshita (Abstract).
Regarding to claims 4 and 5, a subject who will receive an immunotherapy reads on untreated subjects. 
The combined method of Mabuchi and Takeshita comprise the same method steps as claimed in the instant invention, administering a NFκB inhibitor to a subject, thus the claimed method is obvious because the combined method of Mabuchi and Takeshita will inherently lead to de-repressing an anti-tumor immune response or an innate or adaptive immune response, increasing the efficacy of an immunotherapy regimen, and augmenting the presentation of a tumor associated antigen..  See Ex parte Novitski 26 USPQ 1389 (BPAI 1993).



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642